Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 11/16/20. Claims 1-9 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10857203. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are to the ZFP now designated 33074 and the same compositions/methods now claimed. The reference claims anticipate the instant claims.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8841260. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to the combinations in table 1B. Compound 33074 is in this table and is identical to the instantly claimed compound, among others. As such, the reference claims anticipate the instant claims. The reference claims also set forth the same methods and additional limitations, e.g., transcriptional repression domains, host cells, treating Huntington’s disease.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9499597. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to zinc fingers comprising the zinc fingers in table 2C. Thus, table 2C provides support for the reference claims and may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference (MPEP §(II)(B)(2)(a)). Table 2C notes that SEQ ID NOs: 60 and 61 form a “module” (SEQ ID NO:161) and double SEQ ID NO: 18s form a module (SEQ ID NO: 171), where the description of Table 2C (necessary to understand the meaning of the claim which references Table 2C in the claim itself) is that these modules are intended to be employed in a “mix and match” combination (p.58). In support of such “mix and match” combinations, the proteins of Table 1B are disclosed, which contain those proteins now claimed. Thus, the instant embodiment is an obvious variation of the embodiment claimed in the reference patent. The reference claims also set forth the same methods and additional limitations, e.g., transcriptional repression domains, host cells, treating Huntington’s disease.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10265377. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to zinc fingers comprising certain sequences identified by SEQ ID NO, including SEQ ID NOs: 161 and 171. These sequences are found in table 2C and so table 2C provides support for the reference claims and may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference (MPEP §(II)(B)(2)(a)). The description of Table 2C (also supporting such a claim) is that these modules are intended to be employed in a “mix and match” combination (p.58), such variants disclosed in Table 1B and now instantly claimed. Thus, the instant embodiment is an obvious variation of the embodiment claimed in the reference patent. The reference claims also set forth the same methods and additional limitations, e.g., transcriptional repression domains, host cells, treating Huntington’s disease.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10471123. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are to the ZFP now designated 33074 and the same compositions/methods now claimed. The reference claims anticipate the instant claims.

Note that it does not appear that other co-pending applications and patents sharing an inventor/assignee require a rejection under the provisions of double patenting, Applicant is in the best position to specifically point out other applications/patents which encompass/claim the instantly claimed sequences and such disclosure of relevant information would be appreciated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Adam Weidner/Primary Examiner, Art Unit 1649